287 S.W.3d 721 (2009)
In the Matter of the Care and Treatment of Theodore OVERSTREET, a/k/a Theodore Overstreet, a/k/a Ted Overstreet, a/k/a Ted M. Overstreet, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69125.
Missouri Court of Appeals, Western District.
July 21, 2009.
Emmett D. Queener, Columbia, MO, for appellant.
Shaun J. Mackelprang, Alana M. Barragan-Scott, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES E. WELSH, JJ.


*722 Order

PER CURIAM:
Theodore Overstreet appeals the judgment committing him to secure confinement in the custody of the Department of Mental Health as a sexually violent predator.
The judgment is affirmed. Rule 84.16(b).